         Case 1:19-cv-02375-DLF Document 210 Filed 08/25/20 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    JEFFREY PETER DATTO, Ph.D.,

                Plaintiff,
                                                          No. 19-cv-2375 (DLF)
         v.

    ASSOCIATION OF AMERICAN
    MEDICAL COLLEGES, et al.,

                Defendants.


                                 MEMORANDUM OPINION

        Plaintiff Jeffrey Datto brings this action against the Association of American Medical

Colleges (the Association) and David Skorton, its President. Third Am. Compl., Dkt. 205.

Before the Court is the defendants’ Motion to Dismiss the Third Amended Complaint. Mot. to

Dismiss, Dkt. 206. For the reasons that follow, the Court will grant the motion.

I.      BACKGROUND

        A.     Factual Background 1

        Jeffrey Datto is a former M.D.-Ph.D. student currently seeking readmission to medical

school. Third Am. Compl. ¶¶ 1, 11, 24. The Association is a not-for-profit organization based in

Washington, D.C., that represents medical schools, teaching hospitals, and academic and

scientific societies. Who We Are, AAMC, https://www.aamc.org/who-we-are (last visited July

28, 2020). David Skorton is President and CEO of the Association. Third Am. Compl. ¶ 3.



1
  Unless otherwise noted, the factual allegations cited in this opinion are drawn from Datto’s
Third Amended Complaint. See Banneker Ventures, LLC v. Graham, 798 F.3d 1119, 1129 (D.C.
Cir. 2015) (court considering motion to dismiss must “accept all the well-pleaded factual
allegations of the complaint as true and draw all reasonable inferences from those allegations in
the plaintiff’s favor”).


                                                1
        Case 1:19-cv-02375-DLF Document 210 Filed 08/25/20 Page 2 of 12




       From 1998 to 2005, Datto was a student at the Thomas Jefferson University medical

school, an accredited member school of the Association. Id. ¶ 11; Pl.’s Opp’n, Ex. 1, Dkt. 207-1.

Datto alleges that he has previously suffered from “bipolar disorder, chronic recurrent

depressions, or another equally serious mental illness disorder.” Third Am. Compl. ¶ 12. He

claims that, as a result of these struggles with his mental health, he did not complete his medical

degree at Thomas Jefferson University despite having “made it to the final 3 days of medical

school.” Id. ¶ 18. The university initially agreed to reinstate Datto once he was “medically

cleared, agreed to monitoring, and agreed to put the diagnosis of Bipolar Disorder on the Dean’s

letter that gets sent to all the residency programs he applies to.” Id. ¶ 19. But according to

Datto, “TJU went back on that agreement.” Id. ¶ 21. After the medical school declined to

reinstate Datto, he sued and was awarded a “substantial settlement.” Id. ¶¶ 21–23.

       Datto now seeks to be admitted to another medical school. See id. ¶¶ 24, 26–30. In

2015, he applied to 21 medical schools through the Association’s application service, but all of

those medical schools rejected his application. See id. ¶¶ 25, 70; Defs.’ Reply Br., Ex. A at 20,

Dkt. 208-1. As part of the application process administered by the Association, Datto was

required to answer a series of questions about his prior medical education. See id. ¶ 53

(“Plaintiff was forced to answer, ‘Previous Matriculation’ with the follow-up question

‘Explanation of Reapplication,’ and ‘Institutional Action’ with the follow-up question

‘Explanation of Institutional Action.’”). Datto claims that by requiring answers to these

questions, the Association “screened out Plaintiff being an individual with a disability, which

prevented the Association medical schools from seriously considering his application.” Id. ¶ 51.

In support of this claim, Datto reasons that “[t]here are many individuals with a disability who,

when their disability is not under control . . . will have an academic problem that may have even




                                                 2
        Case 1:19-cv-02375-DLF Document 210 Filed 08/25/20 Page 3 of 12




been expunged from their record by the academic institution,” and should not be “forced by the

[Association] to have to disclose this information on their application.” Id. ¶ 55.

       To address this perceived unfairness, Datto urges the Association to adopt three

“reasonable modifications” to its application service. Id. ¶ 58. First, he asks for the option to

decline to answer any questions about his prior medical school history and any prior institutional

actions against him. See id. ¶ 59. Second, if the first modification is not possible, Datto requests

that the Association include a new question “asking applicants if they have/had suffered from a

disability and for [the Association] to verify the applicant’s alleged disability.” Id. ¶ 60. Third,

Datto requests that the Association amend its accreditation standard, which currently does not

explicitly prohibit medical schools from discriminating on the grounds of disability. Id. ¶ 71–85.

Datto would like to apply to medical schools again and “is waiting for the [Association] to grant

and implement his accommodation requests before applying again.” Id. ¶ 86.

       B.      Procedural History

       Datto filed his original complaint against the Association and ten universities on March

20, 2018, in the United States District Court for the Southern District of Florida. Compl., Dkt. 1.

On August 23, 2018, the Association and four of the universities filed a joint motion to dismiss

the complaint. Joint Mot. to Dismiss, Dkt. 55. Datto filed an Amended Complaint on September

17, 2018. Am. Compl., Dkt. 62. The Association moved to dismiss the Amended Complaint for

lack of personal jurisdiction on October 15, 2018. Mot. to Dismiss Am. Compl., Dkt. 76.

Instead of dismissing Datto’s claims against the Association for lack of personal jurisdiction, the

district court severed those claims and transferred them to this court on August 7, 2019.

       On September 12, 2019, Datto filed his Second Amended Complaint against the

Association and added Skorton, the new President and CEO of the Association, as a named




                                                  3
        Case 1:19-cv-02375-DLF Document 210 Filed 08/25/20 Page 4 of 12




defendant. See Second Am. Compl., Dkt. 196. The Association and Skorton filed a motion to

dismiss the Second Amended Complaint on September 26, 2019. Mot. to Dismiss Second Am.

Compl., Dkt. 199. But before that motion was decided, Datto filed yet another motion for leave

to amend his complaint, Mot. to Am. Second Am. Compl., Dkt. 204, which this Court granted,

Minute Order (Nov. 14, 2019).

       Datto’s Third Amended Complaint asserts five claims against these two defendants:

(1) discrimination in violation of Title III of the Americans with Disabilities Act (ADA), 42

U.S.C. § 12182 et seq., against both defendants, id. ¶¶ 8–88; (2) discrimination in violation of

Section 504 of the Rehabilitation Act, 29 U.S.C. § 794 et seq., against the Association, id. ¶¶ 89–

156; (3) discrimination in violation of the D.C. Human Rights Act (DCHRA), D.C. Code § 2–

1402 et seq., against both defendants, id. ¶¶ 157–244; (4) breach of contract against the

Association, id. ¶¶ 245–256; and (5) fraudulent misrepresentation against the Association, id.

¶¶ 257-270. See Third Am. Compl. The defendants filed their motion to dismiss all claims on

November 27, 2019. See Mot. to Dismiss.

II.    LEGAL STANDARD

       Rule 12(b)(6) allows a defendant to move to dismiss the complaint for failure to state a

claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). To survive a Rule 12(b)(6)

motion, the complaint must contain factual matter sufficient to “state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A facially

plausible claim is one that “allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). This standard

does not amount to a specific probability requirement, but it does require “more than a sheer

possibility that a defendant has acted unlawfully.” Id. A complaint need not contain “detailed




                                                  4
         Case 1:19-cv-02375-DLF Document 210 Filed 08/25/20 Page 5 of 12




factual allegations,” but alleging facts that are “merely consistent with a defendant’s liability . . .

stops short of the line between possibility and plausibility.” Id. (internal quotation omitted).

        Well-pleaded factual allegations are “entitled to [an] assumption of truth,” id. at 679, and

the court construes the complaint “in favor of the plaintiff, who must be granted the benefit of all

inferences that can be derived from the facts alleged,” Hettinga v. United States, 677 F.3d 471,

476 (D.C. Cir. 2012) (internal quotation omitted). But the assumption of truth does not apply to

a “legal conclusion couched as a factual allegation.” Iqbal, 556 U.S. at 678 (internal quotation

omitted). An “unadorned, the defendant-unlawfully-harmed-me accusation” is not credited;

likewise, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. Ultimately, “[d]etermining whether a complaint

states a plausible claim for relief . . . [is] a context-specific task that requires the reviewing court

to draw on its judicial experience and common sense.” Id. at 679.

III.    ANALYSIS

        A.      Americans with Disabilities Act

        “A plaintiff alleges a violation of Title III of the ADA by asserting that he is an

individual with a disability, that the defendant is subject to Title III, and that he was denied an

opportunity or benefit from the defendant’s services or otherwise was discriminated against

because of his disability.” Reeves v. MV Transp., Inc., 845 F. Supp. 2d 104, 106–07 (D.D.C.

2012) (citation omitted). See 42 U.S.C. § 12182; Singh v. George Washington Univ. Sch. of

Med. & Health Scis., 508 F.3d 1097, 1105 (D.C. Cir. 2007). The defendants concede that Datto

has a disability, see Mot. to Dismiss at 10 n.9, but they contend he cannot satisfy the other

elements of his claim. Because Datto cannot show that he was denied an opportunity or benefit,




                                                   5
        Case 1:19-cv-02375-DLF Document 210 Filed 08/25/20 Page 6 of 12




or otherwise was discriminated against because of his disability, the Court need not decide

whether the Association is subject to Title III and will deny his ADA claim.

       To begin, Datto does not allege that he was denied the use of the Association’s

application service or that the Association provided that service in a discriminatory manner. To

the contrary, Datto had full access to the application service and employed it extensively. Third

Am. Compl. ¶ 25 (“Plaintiff applied to 21 medical schools through [the Association’s] . . .

Application Service.”); see also Pl.’s Opp’n at 8–9, Dkt. 207. The Association’s application

service was open to Datto and anyone else with a disability, and these individuals faced no

barriers to using that service for its intended purpose—the completion and submission of medical

school applications.

       Even so, Datto argues that he was “screened out” by the Association because the

operation of the service in practice effectively prevented medical schools from considering him.

See, e.g., Third Am. Compl. ¶¶ 51 (“[The Association’s] centralized application service . . .

screened out Plaintiff being an individual with a disability, which prevented . . . medical schools

from seriously considering his application.”). But as a medical school applicant, Datto had, and

continues to have, full access to that service and all of its benefits. And to the extent that his

failure to complete medical school at Thomas Jefferson University was held against him in the

admissions process, the Association played no role in that admissions decision or any other. The

Association merely conveyed information from Datto to medical schools for use in their

admissions processes. See, e.g., Mot. to Dismiss, Ex. A at 5, Dkt. 206-1 (“[The Association] is

not involved in the admission decision-making process. These decisions are made solely by

medical schools.”).




                                                  6
         Case 1:19-cv-02375-DLF Document 210 Filed 08/25/20 Page 7 of 12




        Datto further argues that the Association’s use of questions about prior medical school

experience has a disparate impact on individuals like himself who have mental health-related

disabilities that have adversely impacted their previous medical schooling. See, e.g., Third Am.

Compl. ¶ 55 (“There are many individuals who, when their disability is not under control, . . .

will have an academic problem . . . [and] are being forced . . . to have to disclose this information

on their application.”). But such questions are both reasonable and relevant to the admissions

decisions of medical schools, which may seek to increase or to limit the admission of previous

medical students for any number of reasons unrelated to their disabilities. Moreover, any

perceived link between the Association’s prior medical school history questions and admissions

consequences for individuals with disabilities is far too attenuated to give rise to a discrimination

claim. Nothing in Datto’s complaint approaches a plausible allegation that individuals with

disabilities frequently drop out of medical school, that the Association’s prior medical school

history questions cause these individuals to be viewed in a negative light, or that medical schools

regularly reject applicants with disabilities on this basis.

        Because the Association provided Datto with full access to its service, his three proposed

modifications are not “necessary.” 42 U.S.C. § 12182(b)(2)(A)(ii) (“[R]easonable modifications

in policies, practices, or procedures” are required only “when such modifications are necessary

to afford such goods, services, facilities, privileges, advantages, or accommodations to

individuals with disabilities.”). Nor are they reasonable.

        First, Datto asks that the Association allow applicants to skip questions concerning their

prior medical school history. Third Am. Compl. ¶ 59. But such questions are justified because

they assist medical schools in determining who can best contribute to the academic community

and take full advantage of the academic opportunities offered.




                                                   7
         Case 1:19-cv-02375-DLF Document 210 Filed 08/25/20 Page 8 of 12




        Second, Datto requests that the Association “include a question asking applicants if they

have/had suffered from a disability” and then “verify the … alleged disability” if the applicant

answers in the affirmative. Id. ¶ 60. But the Association has no affirmative obligation to ask

about, or verify, an applicant’s disability, and applicants are not prevented from disclosing their

disabilities in their medical school applications. Indeed, Datto did so in the “Personal

Comments” section of his applications. Pl.’s Opp’n, Ex. 2 at 10–11, Dkt. 207-2.

        Finally, Datto urges the Association to rewrite the accreditation standards to which its

member medical schools are subject. Id. ¶¶ 71–87. In particular, Datto requests the inclusion of

“disability discrimination” as a component of the Association’s anti-discrimination policy. Id.

¶ 71. Datto asserts that with this change, the medical schools he applied to “would have taken

much more seriously [his] claims that a disability impeded his performance at the end of medical

school at [Thomas Jefferson University] . . . .” Id. ¶ 85. But Datto’s beliefs are entirely

speculative, and he provides no basis for his assertion that this change would improve his

admissions results. And even though disability discrimination is not mentioned in the

Association’s accreditation standards, medical schools are independently liable for

discrimination against individuals with disabilities under the ADA, the Rehabilitation Act, and

other statutes. Therefore, even if the Association were required to consider Datto’s proposed

accommodations, it would have been fully justified in rejecting them as unreasonable.

        B.      Rehabilitation Act

        Section 504 of the Rehabilitation Act provides that “[n]o otherwise qualified individual

with a disability . . . shall, solely by reason of her or his disability, be excluded from the

participation in, be denied the benefits of, or be subjected to discrimination under any program or

activity receiving Federal financial assistance . . . .” 29 U.S.C. § 794(a). Regardless whether the




                                                   8
         Case 1:19-cv-02375-DLF Document 210 Filed 08/25/20 Page 9 of 12




Association is subject to the Rehabilitation Act, Datto’s claim fails for the same reasons outlined

above. See Harrison v. Rubin, 174 F.3d 249, 253 (D.C. Cir. 1999) (“Claims and defenses under

[Section 504 of the Rehabilitation Act and Title III of the ADA] are virtually identical.”); see

also Powell v. Nat’l Bd. of Med. Exam’rs, 364 F.3d 79, 85 (2d Cir. 2004). As noted, Datto

makes no allegation that the Association prevented him from using its application service or

otherwise discriminated against him in operating the service. To the contrary, Datto

acknowledges that he was fully able to use the service and that he used it to submit numerous

medical school applications. Pl.’s Opp’n at 8-9. Because Datto was not “excluded from the

participation in, . . . denied the benefits of, or . . . subjected to discrimination under” the

Association’s application service program, 29 U.S.C. § 794(a), his Rehabilitation Act claim

cannot succeed.

        C.      D.C. Human Rights Act

        The D.C. Human Rights Act (DCHRA) prohibits denying “any person the full and equal

enjoyment of the goods, services, facilities, privileges, advantages, and accommodations of any

place of public accommodations” based on disability. D.C. Code § 2-1402.31. Again, even

assuming that the Association is a public accommodation to which the DCHRA applies, Datto’s

claim fails because he had full use of the Association’s application service and was not denied

equal enjoyment of the privileges or benefits thereof.

        To the extent that Datto intends to advance a distinct claim of retaliation under the

DCHRA, see Pl.’s Opp’n at 19, this claim also fails. First, the Association has not taken any

adverse action against Datto. “To meet the prima facie elements for a claim of retaliation, a

plaintiff must demonstrate that . . . he was subjected to adverse action . . . .” Chandamuri v.

Georgetown Univ., 274 F. Supp. 2d 71, 84 (D.D.C. 2003). The policies and procedures which




                                                    9
        Case 1:19-cv-02375-DLF Document 210 Filed 08/25/20 Page 10 of 12




Datto protests have existed since before Datto initiated this litigation in 2018, Third Am. Compl.

¶ 251, and their continued existence is not evidence of any purported animus toward Datto on the

part of the Association. Second, insofar as Datto’s claim is based on the Association’s denial of

his requested accommodations, it simply restates the facts of the failure-to-accommodate claim

that he has already advanced under the ADA and the Rehabilitation Act. Courts have refused to

allow plaintiffs to recast their failure-to-accommodate allegations as retaliation claims. See, e.g.,

Exby-Stolley v. Bd. of Cnty. Comm’rs, 906 F.3d 900, 918 (10th Cir. 2018); Floyd v. Lee, 968 F.

Supp. 2d 308, 334 (D.D.C. 2013) (“[I]f the denial of a request for accommodation could itself

support a claim of retaliation based on the request, then every failure-to-accommodate claim

would be doubled.”). Therefore, whether Datto intends to proceed based on a retaliation theory

or a more garden-variety theory of discrimination, he has not stated a claim under the DCHRA.

       D.      Breach of Contract

       “In the case of a claim for breach of contract, the complaint must allege four necessary

elements . . . : (1) a valid contract between the parties; (2) an obligation or duty arising out of the

contract; (3) a breach of that duty; and (4) damages caused by [the] breach.” Bradley v. Nat’l

Collegiate Athletic Ass’n, 249 F. Supp. 3d 149, 171–72 (D.D.C. 2017) (internal quotation and

citation omitted). Datto alleges that the Association “offered [Datto] the potential ability to be

fairly and non-discriminatively [sic] screened and evaluated for acceptance into medical school

in exchange for taking their MCAT exam, filling out their [] application, and paying their

required fees for both.” Third Am. Compl. ¶ 245. He claims that the Association breached its

contract by “allowing disability discrimination to occur” and refusing to modify its Anti-

Discrimination Policy. Id. ¶ 255. These allegations fail to state a claim for breach of contract.




                                                  10
        Case 1:19-cv-02375-DLF Document 210 Filed 08/25/20 Page 11 of 12




        Even assuming that Datto’s use of the Association’s application service gave rise to a

valid contract between the Association and Datto, he has shown neither “an obligation or duty

arising out of the contract” nor “a breach of that duty.” Bradley, 249 F. Supp. 3d at 171–172

(internal quotation and citation omitted). First, the purported “obligation” on which Datto seeks

to rely comes from the 2017 instruction manual for the application service, which states that “the

[Association] must ensure high ethical standards for admission to and enrollment in medical

schools.” Mot. to Dismiss, Ex. A at 12. But the very next sentence of the instruction manual

states: “Accordingly, if you are an applicant to medical school . . . you must provide complete,

current, and accurate information throughout the admission and examination processes.” Id.

When taken together, these two statements clearly refer to the Association’s obligation to police

the integrity of applicants. Neither this statement nor any other in the 2017 instruction manual

suggests that the Association had a contractual obligation to Datto with respect to the medical

schools’ admissions decisions. Quite the contrary: the guide contains an explicit disclaimer that

“[the Association] is not involved in the admission decision-making process” and that all

admissions decisions “are made solely by medical schools.” Id. at 6. Therefore, the purported

contractual obligation upon which Datto bases his breach of contract claim—at least as Datto

interprets it—does not, in fact, exist.

        But even if Datto had correctly interpreted the 2017 instruction manual to contain a

contractual obligation on the part of the Association and/or the medical schools themselves, the

Association did not breach that duty. As discussed, the Association provided full use of its

application service to Datto when he applied to 21 medical schools in 2017, Third Am. Compl.

¶¶ 25, 251, and it took no part in any discriminatory admissions decisions purportedly made by




                                                11
         Case 1:19-cv-02375-DLF Document 210 Filed 08/25/20 Page 12 of 12




the medical schools, Mot. to Dismiss, Ex. A at 6. Datto’s breach of contract claim therefore

fails.

         E.     Fraudulent Misrepresentation

         “The essential elements of common law fraud are: (1) a false representation (2) in

reference to material fact, (3) made with knowledge of its falsity, (4) with the intent to deceive,

and (5) action is taken in reliance upon the representation.” Bennett v. Kiggins, 377 A.2d 57, 59

(D.C. 1977). Datto’s fraudulent misrepresentation claim relies on the same “high ethical

standard” language from the 2017 instruction manual that he misconstrues in his breach of

contract claim. Third Am. Compl. ¶ 260. As noted, the 2017 instruction manual makes no

promises to applicants with respect to the independent decisions that third-party medical schools

make on applications for admission; the quoted language addresses improper behavior by

applicants, not the Association. But even crediting Datto’s flawed interpretation of the manual,

the Association did not fail to offer the Datto “the potential ability to be fairly . . . screened and

evaluated for acceptance into medical school,” id. ¶ 245, because nothing in Datto’s allegations

shows that the Association provided the application service in a discriminatory manner. Because

Datto has not identified a “false representation” on the part of the Association, Bennett, 377 A.2d

at 59, Datto’s fraudulent misrepresentation claim fails.

                                           CONCLUSION

         For the foregoing reasons, the defendants’ motion to dismiss is granted. A separate order

consistent with this decision accompanies this memorandum opinion.




                                                                ________________________
                                                                DABNEY L. FRIEDRICH
August 25, 2020                                                 United States District Judge



                                                  12
